Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 is objected to because of the following informalities:  “forms it at least in portions” is poor wording and is not understood.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muzslay 4618196.
	Regarding claim 1, Muzslay (front page) discloses a plug socket, comprising: a first connector face 136 for connecting a plug configured to transmit electrical energy and/or electrical signals via at least one contact element; and a second connector face 134 having at least one contact assembly which is fastenable or is detachably fastenable thereto, and which has the at least one contact element (multiple 132), and/or via which the electrical energy and/or the electrical signals is transmittable by at least one electrical line.
Regarding claim 2, Muzslay discloses the first connector face 136 and the second connector face 134 are arranged at a distance from one another.
Regarding claim 3, Muzslay discloses the first connector face 136 and the second connector face 134 have at least a similar contour, at least in portions, in a view.
Regarding claim 4, Muzslay discloses the at least one contact assembly 132 is plate-shaped at least in portions, and/or is sandwich-like at least in portions, and/or has at least one recess.
Regarding claim 5, Muzslay discloses the at least one contact assembly 132,146 is formed via at least one of a lamination operation, a sintering operation, an injection molding operation, and/or a casting operation with an insulating material.
Regarding claim 6, Muzslay discloses the at least one contact element 132 includes at least one portion of an at least one sheet metal part of the at least one contact assembly, or is connected by a material connection to at least one sheet metal part of the at least one contact assembly.
Regarding claim 7, Muzslay discloses the at least one contact element comprises a grounding contact element 137.
Regarding claim 8, Muzslay discloses the at least one contact assembly comprises at least one first sheet metal part (one 132) and at least one second sheet metal part (a second 132) configured to transmit electrical energy and/or electrical signals. 	
Regarding claim 9, Muzslay discloses the at least one first sheet metal part 132 and the at least one second sheet metal part 132 are arranged at a distance from one another. 
Regarding claim 10, Muzslay discloses the at least one first sheet metal part 132 and/or the at least one second sheet metal part 132 has the at least one contact element, or forms it at least in portions.
Regarding claim 11, Muzslay discloses the at least one first sheet metal part 132 and the at least one second sheet metal part 132 are formed from a conductive material. 
Regarding claim 12, Muzslay discloses the at least one contact assembly contacts a circuit board assembly 137.
Regarding claim 13, Muzslay discloses the circuit board assembly 137 is plate-shaped at least in portions.
Regarding claim 14, Muzslay discloses the circuit board assembly 137 has at least one recess 142 configured to pass through a plug connection and/or to expose a portion of the at least one contact assembly.
Regarding claim 15, Muzslay discloses the circuit board assembly 137 is fastenable or is fastened to the contact assembly 132 at least in portions.
Regarding claim 16, Muzslay discloses the circuit board assembly 137 is fastenable or is fastened to the contact assembly 132 via at least one plug connection and/or a clamping connection with a receiving pin, a projection, and/or a latching element.
Regarding claim 17, Muzslay discloses the at least one electrical line (not shown, mateable to 132) is fastenable or is detachably fastened to the at least one contact assembly.
Regarding claim 18, Muzslay discloses the at least one contact assembly 132,146 has at least one first contact element 132 and at least one second contact element 133 which extend in opposite directions, and/or wherein the at least one first contact element is cylinder-shaped at least in portions, and/or wherein the at least one second contact element is plate-shaped, fork-shaped, or comb-shaped at least in portions. 
Regarding claim 19, Muzslay discloses the at least one contact assembly 132 is configured to be translationally insertable into the second connector face or is detachably inserted translationally.
Regarding claim 20, Muzslay discloses the plug socket has an AC contact region and/or a DC contact region at 132 or 133.
Regarding claim 21, Muzslay discloses the first connector face 136 and the second connector face 134 form regions of a plug connection housing part of the socket which is formed from an insulating material 146,148.
Regarding claim 22, Muzslay discloses the at least one contact element 132 is arranged in at least one first plug portion of the first connector face 136.
Regarding claim 23, Muzslay discloses the first connector face 136 is arranged opposite or obliquely or orthogonally spaced apart from the second connector face 134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2832